     Case 2:19-cv-09610 Document 1 Filed 11/08/19 Page 1 of 7 Page ID #:1




 1      CENTER FOR DISABILITY ACCESS
        Ray Ballister Jr., Esq., SBN 111282
 2      Phyl Grace, Esq., SBN 171771
        Russell Handy, Esq., SBN 195058
 3      Dennis Price, Esq., SBN 279082
        Mail: 8033 Linda Vista Road, Suite 200
 4      San Diego, CA 92111
        (858) 375-7385; (888) 422-5191 fax
 5      phylg@potterhandy.com
 6      Attorneys for Plaintiff
 7
 8
                                UNITED STATES DISTRICT COURT
 9                             CENTRAL DISTRICT OF CALIFORNIA
10
11      Brian Whitaker,                          Case No.

12                Plaintiff,
                                                 Complaint For Damages And
13        v.                                     Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
14      6th and Olive, Inc., a California        Act; Unruh Civil Rights Act
        Corporation;
15      Colonnade Wilshire, LLC, a
        California Limited Liability
16      Company;
        Sam A. Lavi D.M.D. Inc., a
17      Delaware Corporation; and Does 1-
        10,
18
                  Defendants.
19
20
            Plaintiff Brian Whitaker complains of 6th and Olive, Inc., a California
21
      Corporation; Colonnade Wilshire, LLC, a California Limited Liability
22    Company; Sam A. Lavi D.M.D. Inc., a Delaware Corporation; and Does 1-10
23
      (“Defendants”), and alleges as follows:
24
25
26      PARTIES:

27      1. Plaintiff is a California resident with physical disabilities. He is

28    substantially limited in his ability to walk. He suffers from a C-4 spinal cord


                                            1

      Complaint
     Case 2:19-cv-09610 Document 1 Filed 11/08/19 Page 2 of 7 Page ID #:2




 1    injury. He is a quadriplegic. He uses a wheelchair for mobility.
 2      2. Defendants 6th and Olive, Inc. and Colonnade Wilshire, LLC owned
 3    the real property located at or about 707 Wilshire Blvd., Los Angeles,
 4    California, in October 2019.
 5      3. Defendants 6th and Olive, Inc. and Colonnade Wilshire, LLC own the
 6    real property located at or about 707 Wilshire Blvd., Los Angeles, California,
 7    currently.
 8      4. Defendant Sam A. Lavi D.M.D. Inc. owned the Dentist Office located at
 9    or about 707 Wilshire Blvd., Los Angeles, California, in October 2019.
10      5. Defendant Sam A. Lavi D.M.D. Inc. owns the Dentist Office located at
11    or about 707 Wilshire Blvd., Los Angeles, California, currently.
12      6. Plaintiff does not know the true names of Defendants, their business
13    capacities, their ownership connection to the property and business, or their
14    relative responsibilities in causing the access violations herein complained of,
15    and alleges a joint venture and common enterprise by all such Defendants.
16    Plaintiff is informed and believes that each of the Defendants herein,
17    including Does 1 through 10, inclusive, is responsible in some capacity for the
18    events herein alleged, or is a necessary party for obtaining appropriate relief.
19    Plaintiff will seek leave to amend when the true names, capacities,
20    connections, and responsibilities of the Defendants and Does 1 through 10,
21    inclusive, are ascertained.
22
23      JURISDICTION & VENUE:
24      7. The Court has subject matter jurisdiction over the action pursuant to 28
25    U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
26    Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
27      8. Pursuant to supplemental jurisdiction, an attendant and related cause
28    of action, arising from the same nucleus of operative facts and arising out of


                                             2

      Complaint
     Case 2:19-cv-09610 Document 1 Filed 11/08/19 Page 3 of 7 Page ID #:3




 1    the same transactions, is also brought under California’s Unruh Civil Rights
 2    Act, which act expressly incorporates the Americans with Disabilities Act.
 3      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
 4    founded on the fact that the real property which is the subject of this action is
 5    located in this district and that Plaintiff's cause of action arose in this district.
 6
 7      FACTUAL ALLEGATIONS:
 8      10. Plaintiff went to the Dentist Office in October 2019 with the intention
 9    to avail himself of its services, motivated in part to determine if the defendants
10    comply with the disability access laws.
11      11. The Dentist Office is a facility open to the public, a place of public
12    accommodation, and a business establishment.
13      12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
14    to provide accessible sales counters.
15      13. On information and belief, the defendants currently fail to provide
16    accessible sales counters.
17      14. Plaintiff personally encountered these barriers.
18      15. By failing to provide accessible facilities, the defendants denied the
19    plaintiff full and equal access.
20      16. The failure to provide accessible facilities created difficulty and
21    discomfort for the Plaintiff.
22      17. The defendants have failed to maintain in working and useable
23    conditions those features required to provide ready access to persons with
24    disabilities.
25      18. The barriers identified above are easily removed without much
26    difficulty or expense. They are the types of barriers identified by the
27    Department of Justice as presumably readily achievable to remove and, in fact,
28    these barriers are readily achievable to remove. Moreover, there are numerous


                                                3

      Complaint
     Case 2:19-cv-09610 Document 1 Filed 11/08/19 Page 4 of 7 Page ID #:4




 1    alternative accommodations that could be made to provide a greater level of
 2    access if complete removal were not achievable.
 3      19. Plaintiff will return to the Dentist Office to avail himself of its services
 4    and to determine compliance with the disability access laws once it is
 5    represented to him that the Dentist Office and its facilities are accessible.
 6    Plaintiff is currently deterred from doing so because of his knowledge of the
 7    existing barriers and his uncertainty about the existence of yet other barriers
 8    on the site. If the barriers are not removed, the plaintiff will face unlawful and
 9    discriminatory barriers again.
10      20. Given the obvious and blatant nature of the barriers and violations
11    alleged herein, the plaintiff alleges, on information and belief, that there are
12    other violations and barriers on the site that relate to his disability. Plaintiff will
13    amend the complaint, to provide proper notice regarding the scope of this
14    lawsuit, once he conducts a site inspection. However, please be on notice that
15    the plaintiff seeks to have all barriers related to his disability remedied. See
16    Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
17    encounters one barrier at a site, he can sue to have all barriers that relate to his
18    disability removed regardless of whether he personally encountered them).
19
20    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
21    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
22    Defendants.) (42 U.S.C. section 12101, et seq.)
23      21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
24    again herein, the allegations contained in all prior paragraphs of this
25    complaint.
26      22. Under the ADA, it is an act of discrimination to fail to ensure that the
27    privileges, advantages, accommodations, facilities, goods and services of any
28    place of public accommodation is offered on a full and equal basis by anyone


                                                4

      Complaint
     Case 2:19-cv-09610 Document 1 Filed 11/08/19 Page 5 of 7 Page ID #:5




 1    who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 2    § 12182(a). Discrimination is defined, inter alia, as follows:
 3             a. A failure to make reasonable modifications in policies, practices,
 4                or procedures, when such modifications are necessary to afford
 5                goods,     services,   facilities,   privileges,     advantages,    or
 6                accommodations to individuals with disabilities, unless the
 7                accommodation would work a fundamental alteration of those
 8                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 9             b. A failure to remove architectural barriers where such removal is
10                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
11                defined by reference to the ADA Standards.
12             c. A failure to make alterations in such a manner that, to the
13                maximum extent feasible, the altered portions of the facility are
14                readily accessible to and usable by individuals with disabilities,
15                including individuals who use wheelchairs or to ensure that, to the
16                maximum extent feasible, the path of travel to the altered area and
17                the bathrooms, telephones, and drinking fountains serving the
18                altered area, are readily accessible to and usable by individuals
19                with disabilities. 42 U.S.C. § 12183(a)(2).
20      23. When a business provides facilities such as sales or transaction counters,
21    it must provide accessible sales or transaction counters.
22      24. Here, accessible sales counters have not been provided.
23      25. The Safe Harbor provisions of the 2010 Standards are not applicable
24    here because the conditions challenged in this lawsuit do not comply with the
25    1991 Standards.
26      26. A public accommodation must maintain in operable working condition
27    those features of its facilities and equipment that are required to be readily
28    accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).


                                             5

      Complaint
     Case 2:19-cv-09610 Document 1 Filed 11/08/19 Page 6 of 7 Page ID #:6




 1       27. Here, the failure to ensure that the accessible facilities were available
 2    and ready to be used by the plaintiff is a violation of the law.
 3
 4    II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 5    RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 6    Code § 51-53.)
 7       28. Plaintiff repleads and incorporates by reference, as if fully set forth
 8    again herein, the allegations contained in all prior paragraphs of this
 9    complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
10    that persons with disabilities are entitled to full and equal accommodations,
11    advantages, facilities, privileges, or services in all business establishment of
12    every kind whatsoever within the jurisdiction of the State of California. Cal.
13    Civ. Code §51(b).
14       29. The Unruh Act provides that a violation of the ADA is a violation of the
15    Unruh Act. Cal. Civ. Code, § 51(f).
16       30. Defendants’ acts and omissions, as herein alleged, have violated the
17    Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
18    rights to full and equal use of the accommodations, advantages, facilities,
19    privileges, or services offered.
20       31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
21    discomfort or embarrassment for the plaintiff, the defendants are also each
22    responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
23    (c).)
24
25
26
27
28


                                               6

      Complaint
     Case 2:19-cv-09610 Document 1 Filed 11/08/19 Page 7 of 7 Page ID #:7




 1           PRAYER:
 2           Wherefore, Plaintiff prays that this Court award damages and provide
 3    relief as follows:
 4        1. For injunctive relief, compelling Defendants to comply with the
 5    Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
 6    plaintiff is not invoking section 55 of the California Civil Code and is not
 7    seeking injunctive relief under the Disabled Persons Act at all.
 8        2. Damages under the Unruh Civil Rights Act, which provides for actual
 9    damages and a statutory minimum of $4,000 for each offense.
10        3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
11    to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
12
      Dated: November 6, 2019          CENTER FOR DISABILITY ACCESS
13
14
                                       By:
15
                                       ______________________________
16
                                              Russell Handy, Esq.
17                                            Attorney for plaintiff

18
19
20
21
22
23
24
25
26
27
28


                                             7

      Complaint
